Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 22-38 are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [see applicant’s persuasive arguments/remarks filed on 1/4/2022], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628